     Case 4:20-mj-00402 Document 3 Filed on 02/26/20 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                              ENTERED
                           HOUSTON DIVISION                                 February 26, 2020
                                                                            David J. Bradley, Clerk

UNITED STATES OF AMERICA                  §
                                          §
versus                                    §         Case No. 4:20−mj−00402
                                          §
John Cameron Denton                       §


                        ORDER APPOINTING COUNSEL


       Because the Defendant, John Cameron Denton, has satisfied this court that (s)he
is financially unable to employ counsel and does not wish to waive counsel, and
because the interests of justice so require, an attorney is hereby APPOINTED to
represent this person in the above designated case.

                      Attorney appointed: Adrian Almaguer

       The appointment SHALL remain in effect until terminated or a substitute
attorney is appointed or makes an appearance herein on behalf of the Defendant.


      Signed on February 26, 2020.
